The defendant was indicted, tried, and convicted of the offense of carrying a concealed pistol about his person or on premises not his own or under his control. The evidence was without conflict that the defendant did, within the time and place covered by the indictment, carry a pistol concealed about his person. He undertook to justify the carrying of the pistol, however, by claiming he had a good reason to apprehend an attack at the time and place of carrying the pistol. It is here insisted that the court erred in allowing testimony to go to the jury to the effect that at the time and place where the defendant was seen with the pistol concealed he was under the influence of whisky, and that he fired the pistol. There is no merit in this contention; these facts being a part of the res gestæ. This evidence was clearly admissible, and the court's ruling in this connection was free from error. *Page 182 
Refused charge 1 was argumentative, and was otherwise bad, and was properly refused.
Refused charge 2 was abstract, also elliptical, and there was no error in its refusal.
Refused charge 3 was properly refused. The reasonable doubt which authorizes the jury to acquit must arise out of the evidence after a consideration by the jury of all the evidence in the case. Charge 3 ignores this rule, and was properly refused. Furthermore, the general oral charge of the court fairly and substantially covered the principle of law involved in this charge.
There appears no error in the record, and the judgment of the lower court is affirmed.
Affirmed.